Order entered December 12, 2019




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-19-00867-CV

                IN THE INTEREST OF J.A., C.D.A., AND T.A., CHILDREN

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 1-09-785

                                            ORDER
       Before the Court is appellant’s December 5, 2019 subpoena duces tecum “demand[ing]”

from appellee that she appear in this Court to give testimony and produce certain documents.

       To the extent appellant seeks any relief from the Court, we DENY the request. In

denying the request, we note appellate courts are restricted to the record as produced at the trial

level. See Carlton v. Trinity Universal Ins. Co., 32 S.W.3d 454, 458 (Tex. App.—Houston [14th

Dist.] 2000, pet. denied).

                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE